Citation Nr: 0423680	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  01-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to service-connected residuals of 
bilateral herniorrhaphies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1975 to 
November 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in July 2003.


FINDING OF FACT

Low back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is low 
back disability otherwise related to such service or to any 
service-connected disability.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated during the 
veteran's active duty service, nor is a low back disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, a rating decision was issued in February 2000.  At the 
time of that rating decision, VCAA had not yet been enacted.  
Only after that rating action was promulgated was VCAA signed 
into law.  Thereafter, the RO did furnish VCAA notice to the 
veteran in January 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in January 2004, as well as the May 
2001 statement of the case and the December 2001 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the January 2004 letter, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers. Thus, the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing, but declined such a hearing.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

The veteran's service medical records are completely devoid 
of reference to any complaints, treatment, or diagnosis of 
back problems in service.  Moreover, the veteran and his 
representative have not alleged that the veteran's current 
low back disability is directly related to his active duty 
service.  Rather, the veteran is alleging that his current 
low back disability is proximately due to his service-
connected residuals of right and left herniorrhaphies.  To 
this end, there are several medical opinions of record which 
address the likelihood of a relationship between the 
veteran's low back disability and his service-connected 
residuals of herniorrhaphies.

A November 1999 opinion from J. G. Norman, D.C., attributes 
to a major extent (if not fully) the veteran's back 
disability to his long history of abdominal surgeries and the 
sequella of post-surgical abdominal weakness, aggravated by a 
physically demanding career.  There is no indication that the 
examiner in this instance reviewed any of the veteran's 
medical files related to his hernia surgeries.  It appears 
that the examiner relied solely on the veteran's self-
reported history.  In addition, the examiner in question is a 
chiropractor, and although a chiropractor is a medical 
professional and is qualified to provide opinions as to 
etiology of medical conditions, it is also true that a 
chiropractor receives less formal medical education and 
training than a medical doctor.  For these two reasons, this 
medical opinion has lower probative value in relation to the 
other medical opinions of record.

A December 1999 VA examination report from a medical doctor 
does not expressly indicate that the physician had reviewed 
the veteran's medical records relating to his in-service 
hernia repair surgeries.  However, the RO examination request 
did indicate that the claims file was to be made available 
and under principles of administrative regularity the Board 
has no reason to doubt that the claims file was reviewed, 
especially in view of the detailed nature of the history 
reported by the examiner in the report.  The physician noted 
that his physical examination of the veteran failed to reveal 
any evidence of tissue loss over the inguinal areas to 
account for any related low back disability.  The physician 
stated that there was no causal relationship between the 
veteran's multiple herniorrhaphies and the development of 
degenerative changes in the lumbosacral spine and the onset 
of lumbosacral strain syndrome.  Significantly, the same VA 
physician examined the veteran in May 2001 and again stated 
that he saw no relationship between the multiple 
herniorrhaphies and the onset of chronic low back pain.

A July 2000 letter from Michael J. Goldstein, M.D., a 
neurologist, included an opinion that the veteran's chronic 
lumbar strain was partially secondary to weakened abdominal 
muscles as a result of multiple hernia surgeries and 
abdominal surgeries.  However, there is no indication that 
the physician had the benefit of reviewing the veteran's 
medical records in relation to his past surgeries.  In 
addition, there is no indication in the report for the 
clinical findings upon which he based his conclusion that the 
veteran's abdominal muscles were weakened from the past 
surgeries.  This is particularly important in light of the 
November 2001 VA examination report which specifically notes 
that upon physical examination the physician found the 
veteran to have normal abdominal muscle strength.

A VA examination report from November 2001 states that upon 
physical examination, the veteran demonstrated good abdominal 
strength and that the abdominal wall showed no weakness or 
significant abnormality resulting from the inguinal hernia 
repair surgeries.  The examiner stated that the veteran's 
surgeries may have caused a minor weakness and may have been 
a minor contributor to his overall back problem but that the 
vast majority of the veteran's back problem is unrelated to 
his hernia surgeries and is in fact normal incidence of back 
discomfort in a mechanic worker who does heavy work in 
difficult positions.  In this regard, the Board notes that 
medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Thus, medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight.  Id.  

A VA examination report from March 2004 states that the c-
file was reviewed as were the previous examination reports 
from the VA physicians and the chiropractors.  After 
reviewing the veteran's medical records, the veteran's 
reported subjective history and physically examining the 
veteran, the examiner concluded that he failed to find any 
anatomical reason why his hernia repair surgeries would in 
any way result in his low back problems.  He stated that he 
believed the veteran's low back problems were best 
characterized as chronic lumbar sprain and perhaps some 
chronic lumbar instability.  The examiner concluded that 
there was no reason to think that there would be secondary 
problems in the low back in regards to the bilateral inguinal 
hernias and that he saw no relationship between the two.  In 
summation, the examiner stated that he had evaluated the 
entire claims folder, to include the entire c-file and all of 
the physical examination reports, and that his professional 
opinion was that the current low back disorder is not caused 
or aggravated by his service-connected herniorrhaphies.  The 
Board finds this medical opinion to be very persuasive and 
accords it high probative value for two reasons.  First of 
all, the examiner conducted a thorough review of the 
veteran's medical history and conducted a thorough physical 
examination of the veteran.  Second of all, the examiner had 
the benefit of being able to review all of the previous 
examination reports and take them into consideration before 
rendering an opinion.  

The Board acknowledges that the record includes conflicting 
medical opinions.  In such a case, the Board must determine 
the probative value to be assigned to the respective opinions 
and determine which is the most persuasive.  Overall, the 
Board finds that medical opinions contained in the December 
1999, May 2001 and March 2004 examination reports are well-
supported and well-reasoned and carry higher probative value 
than the other medical opinions of record.  The March 2004 
medical opinion is particularly persuasive in light of its 
thorough review of the veteran's medical history and the 
thorough physical examination of the veteran.  On the other 
hand, the December 1999 report was drafted without review of 
the veteran's medical records and by an individual with less 
medical training than a medical doctor, the February 2001 
opinion appears to be based solely on the veteran's reported 
history of surgical hernia repairs and contains an 
unsubstantiated conclusion regarding the veteran's abdominal 
strength which is in direct conflict with findings on 
physical examination from other examination reports, and the 
November 2001 opinion's language is too speculative in 
nature.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran's low back 
disability is secondary to his service-connected residuals of 
multiple hernia surgeries, including by aggravation.  The 
weight of the competent evidence is to the effect that there 
is no relationship between the low back disability and the 
residuals of the surgeries.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



